          Case 1:20-cr-00006-PB Document 74 Filed 09/08/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                ]
                                        ]
v.                                      ]             No. 20-CR-00006-PB
                                        ]
CHRISTOPHER CANTWELL                    ]
                                        ]




                   SUPPLEMENT TO MOTION IN LIMINE # 1:

     TO ADMIT EVIDENCE OF THE BOWL PATROL AND BOWLCAST AND THE
                ALLEGED VICTIM’S INVOLVEMENT THEREIN

        This supplement is intended to provide additional evidence relating to the

alleged victim’s motive and bias as evidenced by public statements of the alleged

victim and Bowl Patrol members. As noted in the initial motion, the Defense intends

to assert that the alleged victim was motivated to lie as he feared criminal culpability

pertaining to his involvement in the Bowl Patrol. The Defense intends to show, as

described herein, that the alleged victim’s participation in threatening to rape

                        motivated him to please the FBI agents who sought his

cooperation in this prosecution. More broadly, statements cited herein demonstrate

that Cheddarmane and his compatriots knew that the Bowlcast’s violent and

terroristic content would put them at risk of investigation and prosecution by federal

law enforcement.




                                            1
            Case 1:20-cr-00006-PB Document 74 Filed 09/08/20 Page 2 of 7




I.      Cheddarmane and the Bowl Patrol’s involvement in threatening
                       is relevant and admissible to address Cheddarmane’s fear of
        criminal liability and motivation to curry favor with the FBI agents
        interviewing him.

                              was known to white nationalists and the Bowl Patrol because

of his role in investigating and prosecuting participants in the Unite the Rally in

Charlottesville, Virginia. 1 Additionally, Cantwell acknowledged publicly that he

communicated with                        Cheddarmane and the Bowl Patrol repeatedly named,

discussed, and threatened                                      online. Examples of Cheddarmane and

the Bowl Patrol’s public statements identifying and threatening

include the following:



Bowlcast Episode Six discussing

        Cheddarmane appeared with Vic Mackey and others on Episode Six of the

Bowlcast. 2 Exhibit A, A-1. A section of that episode was devoted to discussing violence

against                 The group first debated whether one should use a single bullet to

kill a police officer (“pigs”) or a “race-traitor.” The conversation progressed to naming

and discussing                     The hosts repeatedly named                                    and spoke in

character as                  . The conversation continued and participants suggested that



1
 See e.g., Duggan, Tyler, Four alleged members of hate group charged in 2017 ‘Unite the Right’ rally in
Charlottesville, Oct. 2, 2018 Wash. Post, available at https://www.washingtonpost.com/local/public-safety/federal-
officials-to-announce-additional-charges-in-2017-unite-the-right-rally-in-charlottesville/2018/10/02/60881262-,
c651-11e8-9b1c-a90f1daae309_story.html (last visited Sept. 7, 2020)(“                      .

                                                      .
2
  The Government provided a recording of Episode six in Discovery sent on March 13, 2020. The relevant
statements can be found after the 60 minute mark and before the end at (75 minutes).

                                                         2
             Case 1:20-cr-00006-PB Document 74 Filed 09/08/20 Page 3 of 7




“Rape                           should be “the front post,” introducing the episode, that the

“episode write up” should be “Rape                                      asking “Who raped

right now?” saying “Rape                                   to death,” and asking “Can we rape

             with [a suspected federal informant]?” Cheddarmane participated in this

discussion. Even before discussing raping                                            the hosts acknowledged

that they were “close to over the line” and were “fedposting.” “Fedposting” is a slang

word used to describe statements posted online that are likely to draw federal law

enforcement’s attention. 3 After they discussed raping                                            there appeared

to be some concern among the participants that they had crossed a line. One host

noted “that you just did it [in reference to saying rape                                              it was damn

near perfect . . . and now you you’re saying we cannot do it?” Mackey then explained

that this needed to be “wrapped up” and the episode concluded soon thereafter.



Clip from Cantwell’s Radical Agenda Show

         On March 4, 2020, the Government provided the Defense a clipped portion of

Cantwell’s radio show. The Defense presumes that law enforcement reviewed the

Defendant’s online show, at least in part, for statements relevant to the question of

pretrial detention. The Government entitled the clip “Threat to

(10.15.18).” Exhibit A-2. The threat to                            was by a caller to the show who said:

“Everyone needs to do their absolute best to try and do what is right for the white


3
  This is a commonly used phrase among the Bowl Patrol and similar groups. Fedposting has several purposes. It can
be used as a weapon by, for example, fedposting on a rival’s website to attract unwanted law enforcement attention
to that rival. It can be used as a tool to boast about one’s dedication to extremism by saying things likely to make the
speaker a target federal law enforcement. It can also reference posts by someone believed to be working with federal
law enforcement that are intended to entrap others into saying something that could result in prosecution.

                                                           3
            Case 1:20-cr-00006-PB Document 74 Filed 09/08/20 Page 4 of 7




race . . . but I think one of those things is ‘Don’t trust cops.’ As far as that special

agent          fucking                . . . he’s a piece of shit and I hope he dies of brain cancer,

and I’m going to send Mosin Nagant to shoot his fucking grave after he dies as that’s

Mosin’s new hobby . . .” Cantwell responded that was “too . . . edgy [for] me”. Mosin

Nagant is a Bowl Patrol member and Bowlcast contributor.

        Although this clip was likely intended by the Government to further its

assertion that the Defendant was dangerous (as it accompanied other evidence

relevant to that purpose), the call bolsters the alleged victim’s motive to lie in this

case. Upon information and belief, the caller in “Threat to

(10.15.18)” was Cheddarmane. Based upon the Defense’s review of hours of

Cheddarmane recordings, the caller’s voice is clearly identifiable as Cheddarmane.

Cantwell’s show’s call log from that day includes a call from Cheddarmane’s phone

number. See Exhibit B (showing call from Cheddarmane’s phone number to

Cantwell’s show on October 15, 2018). 4 Additionally, in the fourth Bowlcast episode,

Cheddarmane made a nearly identical statement involving the same unique conduct

with the same accomplice, saying “me and Mosin like to go out and shoot bullets into

all the dead cops graves . . .”




4
  This exhibit isolates all calls from Cheddarmane’s primary phone number to Cantwell’s show. The relevant call
from October 15, 2018 is highlighted. As noted in the original motion, Cheddarmane acknowledged a pattern of
“prank” calling Cantwell’s show.

                                                        4
             Case 1:20-cr-00006-PB Document 74 Filed 09/08/20 Page 5 of 7




             and Cantwell meme produced by Cheddarmane.

       The Bowl Patrol relished calling Cantwell a federal informant and publicly

linking him to                 In speaking with the FBI, Cheddarmane explained that

“I've made a couple memes of him, like the meme of – um –                going like this

and then Cantwell mopping the floor of the FBI.”




17239_REP-000621.               picture is visible in the image posted online in the left

hand side. This meme served a dual purpose; it branded Cantwell as a federal

informant and identified            as the public face of the      investigations of the

far right.



II. Statements about raping              and fedposting are admissible as they
demonstrate the alleged victims’ bias, motive, and self interest in regards to
statements made in this case.

       For the reasons stated herein and in the original motion, the alleged victim

had compelling reasons to fear criminal liability. As detailed above, he actively

                                           5
            Case 1:20-cr-00006-PB Document 74 Filed 09/08/20 Page 6 of 7




participated in publishing photographs identifying                                          and participated

in publicly discussing and encouraging his rape and murder. During the Bowlcast,

where Cheddarmane was present, the group described their actions as “fedposting”

likely to be scrutinized by federal law enforcement. On the following episode of the

Bowl Patrol, also starring Cheddarmane, Mackey asked a guest whether there was

“anything you want to say to our law enforcement . . . listeners right now?” Exhibit

A-3. 5 Additionally, the group commonly discussed the plight of white supremacists

prosecuted by the federal government, including a case in which they reference

             as the relevant investigator. Id. (Mackey discussing                                       and the

prosecution of “RAM” [Rise Above Movement]) 6; see e.g., Exhibit A-4 (Mackey

discussing how a “federal informant” was “intentionally fedposting in front of” white

supremacist Matt Hale and that led to Hale serving “forty years” in prison) 7. These

statements demonstrate that Cheddarmane was aware of his potential liability (and

believed the FBI was similarly aware) prior to the commencement of his October 2019

interview with the FBI. Cheddarmane was reminded of this liability when the FBI

“held” his involvement “over his head” to get his statement against Cantwell. As

discussed herein, among the things being held over his head were death and rape


5
  This question introduces a discussion of Mackey’s belief that law enforcement works with Antifa. Included in that
discussion is a reference to the criminal prosecution of other white supremacists in a case involving Agent
6
  Scalafani, Julia, 4 Linked to Huntington Beach White Supremacist Group are Indicted on Federal Conspiracy and
Riot Charges, LA Times, Nov. 2, 2018 available at https://www.latimes.com/socal/daily-pilot/news/tn-dpt-me-ram-
indictment-20181102-story.html (last visited Sept. 7, 2020) (“The indictment charges them with conspiracy to
commit and offense against the United States and includes detailed accounts of 47 acts by RAM members or
affiliates.”).
7
  O’Connor, Matt, Hale gets 40 Years for Plot to Kill Judge, Chicago Tribune, April 7, 2005 available at
https://www.chicagotribune.com/news/ct-xpm-2005-04-07-0504070253-story.html (last visited Sept. 7, 2020)
(“White supremacist Matthew Hale was sentenced to 40 years in prison Wednesday by a federal judge who called
him ‘extremely dangerous’ and said his solicitation to murder U.S. District Judge Joan Lefkow was "an extreme,
egregious attack against the rule of law”).

                                                         6
         Case 1:20-cr-00006-PB Document 74 Filed 09/08/20 Page 7 of 7




threats against an                                       . This evidence of motive is not

speculative; it is concrete, publicly and privately acknowledged, and relevant for the

reasons discussed in greater detail in the original motion.



                                       Respectfully submitted,
                                       Christopher Cantwell
                                       By His Attorney,


Date: September 8, 2020                /s/ Eric Wolpin
                                       Eric Wolpin
                                       N.H. Bar No. 18372
                                       /s/ Jeff Levin
                                       Jeff Levin
                                       N.H. Bar No. 12901
                                       Assistant Federal Defender
                                       Federal Defender Office
                                       22 Bridge Street
                                       Concord, NH 03301
                                       Tel. (603) 226-7360
                                       E-mail: eric_wolpin@fd.org

                           CERTIFICATE OF SERVICE

       I hereby certify that the above document was served on September 8, 2020 to
all counsel of record and in the manner specified herein: electronically served
through ECF.

                                       /s/ Eric Wolpin
                                       Eric Wolpin
                                       N.H. Bar No. 18372
                                       Assistant Federal Defender
                                       Federal Defender Office
                                       22 Bridge Street
                                       Concord, NH 03301
                                       Tel. (603) 226-7360
                                       E-mail: eric_wolpin@fd.org




                                          7
